MCDONALD, J.,
concurring and dissenting in part. I concur with the result reached by the majority. I do so because the Appellate Court, in reversing the assault convictions, simply held that the defendant, Santos Miranda, was not the biological or legal parent of the victim and, therefore, owed no legal duty to protect *234her. State v. Miranda, 41 Conn. App. 333, 340-41, 675 A.2d 925 (1996). The Appellate Court should have considered the circumstances of the case1 in deciding the issue of legal duty. See Clohessy v. Bachelor, 237 Conn. 31, 45, 675 A.2d 852 (1996).
If the adult defendant was having a continuous intimate relationship with the victim’s mother who was raising the newborn child in their household, then the defendant would have a duty to prevent, if he could, the ongoing abuse in the household of the helpless victim of which he was aware. See 1 W. LaFave & A. Scott, Substantive Criminal Law (1986) § 3.3 (a), p. 286. Although the defendant was not related to anyone in the household by marriage, biology or adoption, his cohabitation with the victim’s mother created a relationship with that responsibility. Many children currently live in households founded by unmarried couples. Excusing those who do not marry from such responsibility discriminates against marriage, upon which “society may be said to be built”; Reynolds v. United States, 98 U.S. 145, 165, 25 L. Ed. 244 (1879); and “without which there would be neither civilization nor progress”; Maynard v. Hill, 125 U.S. 190, 211, 8 S. Ct. 723, 31 L. Ed. 654 (1888); and does so to the peril of our children.
I do not agree, however, that the first degree assault statute should be applied to this case without more clarification. The existence of a duty to protect against *235serious physical injury in the household and-the application of that duty under the assault statute depends upon the circumstances of the case, the relationship of the parties, the harm the statute protects against and the conduct prohibited by the penal statute. It is one thing to recognize that a stepparent is duty-bound to stop the abuse of a helpless child in his or her home and extend that role to the live-in boyfriend or girlfriend. It is quite another to decide that a caregiver with a family-like relationship may be convicted of first degree assault because that caregiver fails to seek medical aid or report suspected child abuse to the authorities.
Whether one who does not personally inflict the physical injury may be held liable under the assault statute for failure to seek medical treatment and whether a worsening of the victim’s condition because of that failure is required, whether a failure to report continuing abuse may support liability for assault, and whether this doctrine should be restricted to cases of child abuse are questions I believe we must address.2
As Justice Palmer and Justice Berdon point out, liability for assault, absent accessorial liability, where the *236trauma causing the physical injury is inflicted by an unknown party, is, to say the least, a “novel construction” of the assault statute. Cf. Bouie v. City of Columbia, 378 U.S. 347, 353-55, 84 S. Ct. 1697, 12 L. Ed. 2d 894 (1964). I therefore join Justice Palmer’s concurrence with respect to the due process concerns regarding notice, also alluded to in part V of Justice Berdon’s dissent.
I should also add that I have doubts concerning the validity of the multiple punishments imposed on the assault counts. Some of those punishments were for multiple counts based on the same injury and for multiple violations of one statute based on the same conduct.
In footnote 25 of the majority opinion, the court’s order of remand allows the defendant to broaden his claims on appeal. I concur in that order of remand and would expand it to include the issues raised in. this concurring opinion.

 There is, however, considerable confusion as to the factual circumstances. The premise of the Appellate Court’s decision and of the certified issue was that the victim was being abused by her mother. This is, however, not borne out in the trial court’s findings. The defendant was acquitted of nineteen counts of assault in the first degree charging him with having faded to prevent the mother from abusing the victim, or having himself injured the victim. The defendant was convicted of six counts of assault in the first degree, including two counts of unspecified reckless conduct, two counts of reckless conduct by allowing the victim to live in a situation of risk of repeated assault, and two counts of reckless conduct by failing to take measures to prevent the victim from living in such a situation.


 In People v. Miranda, 204 App. Div. 2d 575, 612 N.Y.S.2d 65 (1994), the Supreme Court of Now York, Appellate Division, reinstated those counts oí an indictment charging the defendant mother with assault in the first degree for “failure to obtain medical care for [her infant child] or other nonfeasance contributing to the assaults . . . Id. The Appellate Division cited People v. Wong, 81 N.Y.2d 600, 619 N.E.2d 377, 601 N.Y.S.2d 440 (1993), in which it was alleged, in connection with a child’s death, that the defendants’ failure to seek medical care after the child’s injury was inflicted resulted in the child’s death. See id., 607. The court’s theory of criminal liability in Wong was that a “passive” defendant could be found guilty of an offense under § 15.10 of the New York Penal Law. Id. “Under ... § 15.10, an individual’s criminal liability may be predicated on an ‘omission.’ ” Id. New York’s penal law defines “omission” as “a failure to perform an act as to which a duty of performance is imposed by law.” N.Y. Penal Law § 15.00 [3] (McKinney 1998); see also People v. Steinberg, 79 N.Y.2d 673, 680, 595 N.E.2d 845, 584 N.Y.S.2d 770 (1992). Our penal code, however, contains no like provisions respecting omissions except as to criminal attempt under General Statutes § 53a-49.